DETAILED ACTION
	This action is responsive to 03/04/2021.
	Claims 1-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US Patent 10,997,881 B2), hereinafter Shin.
Regarding claim 20, Shin discloses a method of manufacturing a display device, the method comprising: preparing a display panel (see figs. 1-3) including: a display area displaying an image (display area DA-see fig. 2), a non-display area adjacent to the display area (non-display area NDA-see figs. 2-3), and a crack detection line crack detection line RL1-see fig. 1); preparing a driving circuit including at least one long side extending in a first direction and at least one short side extending in a second direction intersecting the first direction (driver IC-see fig. 1); pressing the driving circuit to the display panel so that the at least one short side of the driving circuit is disposed adjacent to the crack detection line (as shown in fig. 1, crack detection lines RL1 are disposed on either side (short sides) of the driver IC); and determining whether a crack has occurred by measuring a resistance of the crack detection line (see, for example, figs. 14 and 17 with description in [col. 24, ll. 39-61]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-16, 18-19, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Lee et al. (US Patent 2018/0336808), hereinafter Lee.
Regarding claim 1, Shin discloses a display device comprising: a display panel (see figs. 1-3) including: a display area displaying an image (display area DA-see fig. 2); a non-display area adjacent to the display area (non-display area NDA-see figs. 2-3); and a plurality of signal lines (signal lines, include data lines D1-Dm, power lines PL, crack detection lines RL-see fig. 1); and a driving circuit disposed in the non-driver IC disposed in the non-display area below the bending area BA-see fig. 1), wherein the driving circuit comprises a plurality of bumps arranged in a plurality of rows (connection pads CN, input pads PP-see fig. 1), the plurality of signal lines comprise a crack detection line (crack detection lines RL1-see fig. 1), and at least a portion of the crack detection line is disposed adjacent to an edge of the driving circuit (see fig. 1, wherein the crack detection line RL1 is disposed on either side (short side) of the driver IC).
Shin does not appear to expressly disclose the plurality of bumps comprise a crack detection bump arranged in at least one row among the plurality of rows, the plurality of signal lines comprise a crack detection line electrically connected to the crack detection bump.
Lee is relied upon to teach a plurality of bumps comprise a crack detection bump arranged in at least one row among the plurality of rows, the plurality of signal lines comprise a crack detection line electrically connected to the crack detection bump (see, for example, figs. 1-2 with description in [0052]-[0054], which illustrate a circuit portion 750 (driving circuit) disposed in a peripheral area PA of a display panel 1000, sense wires (M1-M4) provided to sense a defect such as a crack or lifting that occurs in the peripheral area PA of the display panel 1000 through wire resistance detection, are connected to the circuit portion 750 through pad portions (herein equated to crack detection bumps)-see [0065]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the invention of Shin such that the crack detection line(s) is/are connected to 
Regarding claim 2, Shin discloses wherein the driving circuit comprises: at least one long side extending in a first direction parallel to the plurality of rows (see fig. 1, wherein each long side of the driver IC extends parallel to the plurality of pads (CN and PP)); and at least one short side extending in a second direction intersecting the first direction (see fig. 1), and the at least a portion of the crack detection line is disposed adjacent to the at least one short side (as shown in fig. 1, each crack detection line RL1 is adjacent to each short side of the driver IC).
Regarding claim 3, Shin does not appear to expressly disclose wherein the crack detection line is disposed adjacent to at least a portion of the at least one long side of the driving circuit, however, it would have been “obvious to try” given that there only a finite number of identified, predictable solutions for placing the crack detection wire proximate to the driving circuit (i.e., adjacent to a long side or to a short side), with a reasonable expectation of success.
Regarding claim 4, Shin discloses disclosed that the input pads may be connected to a printed circuit board (PCB)).
Regarding claim 5, Shin discloses wherein the crack detection line is electrically connected to at least a part of the plurality of circuit board pads (see fig. 1 with description in [col. 7, ll. 30-34]).
Regarding claim 7, Shin discloses wherein the at least one short side comprises a first short side and a second short side spaced apart from the first short side in the see fig. 1), and the crack detection line comprises: a left crack detection line disposed adjacent to the first short side; and a right crack detection line disposed adjacent to the second short side (left and right crack detection lines RL1-see fig. 1).  
Regarding claim 9, Lee is further relied upon to teach wherein the crack detection line comprises a first detection line and a second detection line spaced apart from the driving circuit, and the first detection line is disposed between the second detection line and the driving circuit (see, for example, fig. 7, which illustrates first and second sense wires (M1, M2) disposed adjacent to each other and on one side of the circuit portion 750. Similarly, third and fourth sense wires (M3, M4) are disposed adjacent to each other on another side of the circuit portion 750). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the invention of Shin by having two or more sense wires on each side of the driving circuit, which enables the display device to detect a defect, such as a crack, more easily by generating a comparison result based on output signals from the two or more sense wires (see [0006]-[0007]).
Regarding claim 10, Lee is further relied upon to teach wherein each of the first detection line and the second detection line comprises a structure forming a loop structure through a plurality of detection lines extending along the edge of the driving circuit (see fig. 7, wherein each sense wire M1-M4 forms a loop structure).  
Regarding claim 11, Lee is further relied upon to teach driving circuit comprises a comparison unit electrically connected to the crack detection bump (see fig. 2 and [0068]-comparator 751-753).
Regarding claim 13, Lee is further relied upon to teach wherein the crack detection bump comprises first to fourth crack detection bumps, the first detection line comprises a first input detection line electrically connected to the first crack detection bump and a first output detection line electrically connected to the second crack detection bump, and the second detection line comprises a second input detection line electrically connected to the third crack detection bump and a second output detection line electrically connected to the fourth crack detection bump (see, for example, fig. 6, wherein each sense wire, for example, (M1, M2), includes both input and output terminals connected to the circuit portion 750, wherein each sense wire is connected to the circuit portion via a pad portion (see [0065])).
Regarding claim 14, Lee is further relied upon to teach wherein the first detection line has a structure in which the first input detection line and the first output detection line are connected to form a loop structure, and the second detection line comprises a structure in which the second input detection line and the second output detection line are connected to form a loop structure (see figs. 2 and 7, wherein (out_M1 and in_M1 forms a loop structure (m1), and similarly, out_M2 and in_M2 also form a loop structure (M2)).
Regarding claim 15, Lee is further relied upon to teach wherein the driving circuit further comprises a connection line electrically connecting the crack detection bump and the comparison unit (the comparator(s) are formed in the circuit portion 750 as shown in fig. 2, however, the comparator would necessarily have a connection pad if formed outside the circuit portion).
Regarding claim 16, Shin discloses wherein the plurality of bumps comprise an output bump (i.e., connection pads CN-see fig. 1) and an input bump (input pads PP-see fig. 1), the plurality of signal lines comprise a data line electrically connected to the output bump or the input bump (data lines D1 to Dm are connected to the connection pads CN-see fig. 1 and [col. 7, ll. 4-6]), and the data line and the crack detection line are disposed on different layers (the data line and the crack detection line are located on different layers-see [col. 2, ll. 14-15]).
Regarding claim 18, Lee discloses wherein the display panel comprises a module crack detection line disposed in the non-display area and at an outermost side of the display panel (sense lines M1-M4 are module crack detection lines-see fig. 1).
Regarding claim 19, Shin discloses a display device comprising: a display panel (see figs. 1-3) including: a display area displaying an image (display area DA-see fig. 2); a non-display area adjacent to the display area (non-display area NDA-see figs. 2-3); and a plurality of signal lines (signal lines, include data lines D1-Dm, power lines PL, crack detection lines RL-see fig. 1); and a driving circuit disposed in the non-display area (driver IC disposed in the non-display area below the bending area BA-see fig. 1), wherein the driving circuit comprises a bump disposed in at least one row extending in a first direction (connection pads CN, input pads PP-see fig. 1), the driving circuit comprises at least one long side extending in the first direction and at least one short side extending in a second direction intersecting the first direction (see fig. 1), and at least a part of the plurality of signal lines comprises a crack detection line disposed adjacent to the at least one short side of the driving circuit (see fig. 1, wherein crack detection lines RL1 are disposed on either side (short sides) of the driver IC).
Shin does not appear to expressly disclose the bump comprises a crack detection bump disposed in the at least one row.
Lee is relied upon to teach the bump comprises a crack detection bump disposed in the at least one row (see, for example, figs. 1-2 with description in [0052]-[0054], which illustrate a circuit portion 750 (driving circuit) disposed in a peripheral area PA of a display panel 1000, sense wires (M1-M4) provided to sense a defect such as a crack or lifting that occurs in the peripheral area PA of the display panel 1000 through wire resistance detection, are connected to the circuit portion 750 through pad portions (herein equated to crack detection bumps)-see [0065]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the invention of Shin such that the crack detection line(s) is/are connected to the circuit portion via connection pads (bumps), as taught by Lee, which allows the circuit portion 750 to detect wire resistance of the respective sense wires (M1-M4), and therefore determine whether a corresponding sense wire have a defect (see [0114]).
Regarding claim 22, Shin does not appear to expressly disclose wherein the driving circuit comprises: a crack detection bump electrically connected to the crack detection line; and a comparison unit electrically connected to the crack detection bump, 
Lee is relied upon to teach wherein the driving circuit comprises: a crack detection bump electrically connected to the crack detection line (see, for example, figs. 1-2, which illustrate a circuit portion 750 disposed in a peripheral area PA of a display panel 1000, and crack sense wires (M1-M4) connected to the circuit portion 750 through pad portions-see [0052] and [0065]); and a comparison unit electrically connected to the crack detection bump, and the comparison unit measures a resistance of the crack detection line to determine whether a crack has occurred (see fig. 2 and [0068]-comparators 751-753).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the invention of Shin such that the crack detection line(s) is/are connected to the circuit portion via connection pads, and comparator(s) are used to determine a resistance difference between lines, as taught by Lee, which allows the circuit portion 750 to detect wire resistance of the respective sense wires (M1-M4), and therefore determine whether a corresponding sense wire have a defect (see [0114]).
Regarding claim 23, Lee is further relied upon to teach wherein the crack detection line comprises a first detection line and a second detection line spaced apart from the driving circuit, the first detection line is disposed between second detection line and the driving circuit (see, for example, fig. 7, which illustrates first and second sense wires (M1, M2) disposed adjacent to each other), and the comparison unit compares resistances of the first detection line and the second detection line to see [0017]-the comparator may include a first comparator that compares a resistance of the first sense wire and a resistance of the second sense wire …).  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Lee as in claim 5 above, and further in view of Zhang et al. (US Pub. 2018/0053466), hereinafter Zhang.
Regarding claim 6, Shin, in for example, figs. 14 and 17 with description in [col. 24, ll. 39-61], discloses applying a test signal to a crack detection line to obtain a resistance value, and obtaining whether a crack has occurred based on the obtained resistance value. However, Shin is silent about having resistance test pads on the circuit board (PCB).
Zhang, in for example, figs. 1-2, illustrates a display driver integrated circuit (IC) 42 mounted on a flexible printed circuit 32 and coupled to a flexible display 22, wherein circuitry for measuring and evaluating resistances may be formed in the IC 42 and probe pads 38 may be formed on the printed circuit 32 and/or on the flexible display 22, wherein, the circuit arrangement can be used for measuring both strain in a bent portion 26 or for monitoring crack-(see [0024]-[0028] and [0042], also fig. 2).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Zhang with the inventions of Shin or Lee, by having test pads in one or more additional printed circuits for one or more monitoring circuits, such as circuits for measuring strain in a bending area or for monitoring cracks in the display panel, as taught by Zhang, .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Lee as in claim 1 above, and further in view of Li et al. (US Pub. 2018/0240384), hereinafter Li.
Regarding claim 17, Shin in view of Lee does not appear to expressly teach wherein the crack detection bump comprises a dummy bump disposed at an end of at least one row among the plurality of rows.
Li is relied upon to teach wherein the crack detection bump comprises a dummy bump disposed at an end of at least one row among the plurality of rows (see, for example, figs. 3-4, which illustrate dummy or redundant metal tracks (or bumps) 61, 63, 64, and 66 disposed within a bonding portion of a display device as part of a detection circuit configured to detect whether a display panel and a printed circuit board are electrically conductive).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Li with the inventions of Shin and Lee by utilizing dummy pads in the driving circuit for defect detection, as taught by Li, therefore, effectively detecting the electrical connection state of the metal tracks in the bonding areas of the display panel and the printed circuit board without adding any additional external circuit, thereby simplifying the structure of the device for circuit testing and reducing occupied space of the display device in which the device for circuit testing is disposed (see [0044]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Zhang.
Regarding claim 21, Shin discloses further comprising electrically connecting a circuit board including a plurality of circuit board pads to the display panel (see [col. 7, ll. 30-34], wherein it is disclosed that the input pads may be connected to a printed circuit board (PCB)).
Shin, in for example, figs. 14 and 17 with description in [col. 24, ll. 39-61], discloses applying a test signal to a crack detection line to obtain a resistance value, and obtaining whether a crack has occurred based on the obtained resistance value. However, Shin is silent about having resistance test pads on the circuit board (PCB) for measuring resistance of the crack detection line to determine whether a crack has occurred.
Zhang, in for example, figs. 1-2, illustrates a display driver integrated circuit (IC) 42 mounted on a flexible printed circuit 32 and coupled to a flexible display 22, wherein circuitry for measuring and evaluating resistances may be formed in the IC 42 and probe pads 38 may be formed on the printed circuit 32 and/or on the flexible display 22, wherein, the circuit arrangement can be used for measuring both strain in a bent portion 26 or for monitoring crack-(see [0024]-[0028] and [0042], also fig. 2).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Zhang with the invention of Shin, by having test pads in one or more additional printed circuits for one or more monitoring circuits, such as circuits for measuring strain in a bending area or for monitoring cracks in the display panel, as taught by Zhang, which constitutes combining prior art elements according to known methods to yield predictable results.
Allowable Subject Matter
8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the references of record teaches or suggests the limitation recited by claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627